[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE #107
The defendant has moved the court to strike counts two through five of the plaintiff's substituted complaint filed on July 31, 1997.
The motion is denied as to counts two, four and five. These counts, have been pleaded in accordance with Connecticut pleading CT Page 13413 practice, and the defendant should be put to its proof on each.
The motion is granted as to count three, which sounds in breach of the covenant of good faith and fair dealing. The plaintiff has failed to plead facts demonstrating that the defendant's actions violated an important public policy of this state. Carbone v. Atlantic Richfield Co., 204 Conn. 460, 470,528 A.2d 1137 (1987).
Judge Ford